Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined pursuant to the first inventor to file provisions of the AIA .
DETAILED ACTION 
Status of the Claims 
Receipt of Applicants’ Response, filed 20  July 2022, is acknowledged.  Claims 1, 5, 7, 15, 27 – 29, 34 and 39 are amended therein.  Claims 4 and 26 are cancelled.  Claims 7 and 30 - 39 remain withdrawn as being directed to a non-elected invention.  Accordingly, claims 1 – 3, 5, 6, 8 – 25, 27 – 29, and 40 are available for active consideration.
REJECTIONS WITHDRAWN 
Rejections Pursuant to 35 U.S.C. § 102 
The anticipation rejection set forth in the Action of 20 January 2022 is hereby withdrawn in light of Applicants’ amendment of the claims.
Rejections Pursuant to 35 U.S.C. § 103
The obviousness rejections set forth in the Action of 20 January 2022 are hereby withdrawn in light of Applicants’ amendment of the claims, and in favor of the new grounds of rejection set forth below.
NEW GROUNDS OF REJECTION 
Rejections Pursuant to 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 that forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors.  In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention absent any evidence to the contrary.  Applicants are advised of the obligation pursuant to 37 CFR § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
Claims 1 – 6, 8 - 13, 16 – 30, and 40 are rejected pursuant to 35 U.S.C. § 103, as being obvious over US 2006/0084602 A1 to Lynch, S. (“Lynch ‘602”), in view of US 9,161,967 to Hart, C., et al., issued 20 October 2015, and previously published, as US 2010/0183515 A1, on 22 July 2010 (“Hart ‘967”), is hereby maintained.  
The Examiner directs Applicants’ attention to the fact that the instant rejection applies the same references as applied in previous rejections of the claims pursuant to 35 U.S.C. § 103.  However, the teachings of these references are applied in a manner different from how those teachings were applied in prior rejections, necessitated by Applicants’ amendment of the claims, thus constituting a new basis of rejection.
The Invention As Claimed 
	Applicants claim a composition comprising a solution of platelet-derived growth factor, isoform-BB (PDGF-BB), with a concentration ranging from about 0.05 mg/mL to about 5 mg/mL, disposed in a biocompatible matrix comprising tricalcium phosphate as a bone scaffolding material, and collagen as a binder, wherein the solution and the matrix are present in the composition in a volume to mass ratio (mL:g) ranging from about 1:1 to about 2.5:1, or about 1.5:1 to about 2.5:1, or about 2:1, wherein the collagen is present in the biocompatible matrix in an amount ranging from about 10 weight percent to about 40 weight percent, wherein the PDGF-BB is present in the solution at a concentration ranging from about 0.1 mg/mL to about 1.0 mg/mL, or from about 0.2 mg/mL to about 0.4 mg/mL, or at about 0.3 mg/mL, wherein the PDGF-BB is recombinant human (rh)PDGF-BB, wherein the solution comprises PDGF-BB in a buffer, wherein the buffer comprises sodium acetate, wherein the bone scaffolding material comprises particles in a range of about 50 microns to about 5000 microns in size, wherein the bone scaffolding material comprises porosity greater than about 25%, wherein the bone scaffolding material comprises macroporosity, wherein the bone scaffolding material has a porosity that facilitates cell migration into the matrix, wherein the bone scaffolding material is resorbable, wherein the biocompatible binder is present in the biocompatible matrix in an amount ranging from about 15 weight percent to about 35 weight percent, or from about 15 weight percent to about 25 weight percent, or at about 20 weight percent.
Applicants also claim a kit for use in a bone fusion procedure comprising a biocompatible matrix in a first container, a solution of PDGF in a second container, wherein the biocompatible matrix and solution of PDGF have a volume to mass ratio (mL:g) ranging from about 1:1 to about 2.5:1, and instructions for preparing a composition according to claim 1, and administering the composition to a site of bone fusion.
Teachings of the Cited Art 
	Lynch ‘602 discloses compositions comprising platelet-derived growth factor (PDGF) at a concentration in the range of about 0.1 mg/mL to about 1.0 mg/mL in a pharmaceutically acceptable liquid carrier, and a pharmaceutically-acceptable solid carrier (see Abstract), wherein the PDGF is (rh)PDGF-BB and the solid carrier comprises β-tricalcium phosphate (β-TCP) (see ¶[0005]), wherein the PDGF-BB is present at a concentration of less than about 1.0 mg/mL, or less than about 0.3 mg/mL, or in a range of about 0.1 to about 1.0 mg/mL, or at about 0.1 mg/mL, 0.3 mg/ml, or 1.0 mg/mL (see ¶[0005]), wherein the compositions comprise a binder (see ¶[0014]; cf. claim 1), wherein the PDGF is combined with the carrier matrix in an amount in the range of about 0.1 to 1.0 mg/mL (see ¶[0009]), wherein the binder is collagen (see ¶[0015]), wherein the carrier is capable of absorbing an amount of the PDGF solution that is equal to at least about 25% of its own weight, or  equal to at least about 50%, 75%, 100%, 200%, 250%, or 300% or its own weight (see ¶[0008]), wherein the biocompatible binder may be added to the implant material in varying amounts (see ¶[0017]), wherein the compositions comprise a buffer to provide a pH in the range of 5.0 to 8.0 (see ¶[0018]), wherein the buffer is sodium acetate (see ¶[0143]), wherein the carrier material is bioresorbable, and is present in the form of particles with sizes in the range of about 100 µm to about 5000 µm, and has a porosity in the range of greater than 40% to greater than 90% (see ¶[0019]), wherein the solid carrier has a porous composition in order to facilitate cell migration and infiltration into the composition so that the cells can secrete extracellular bone matrix, and to provide access for vascularization (id.), and wherein the compositions can be prepared for use in kits comprising (rh)PDGF-BB and the matrix material provided in separate containers such that the contents of the containers can be mixed directly before use (see ¶¶[0141] - [0142]).  Although the reference discloses compositions comprising (rh)PDGF-BB, β-TCP, and a collagen binder, the reference does not expressly disclose that the TCP displays macroporosity, or interconnected pores, or compositions wherein the binder loadings are in the range of from 10 – 40% wgt of the composition, or at 15 – 35% wgt, or at 15 – 25% wgt, or at 20% wgt of the composition.  The teachings of Hart ‘967 remedy these deficiencies.
	Hart ‘967 discloses a composition comprising a PDGF solution and a biocompatible matrix (see Abstract), wherein the compositions comprise a solution of PDGF with a concentration in the range of about 0.01 to about 10 mg/mL (see Col. 3, ll. 5 – 18), wherein the PDGF is the BB isoform of PDGF, such as (rh)PDGF-BB (see Col. 3, ll. 21 – 27), wherein the compositions comprise a bone substituting material, such as β-TCP, and a binder (see Col. 3, ll. 40 – 49), wherein the binder is collagen (see Col. 4, ll. 8 – 12), wherein the composition has multidirectional and interconnected porosity (see Col. 10, ll. 55 – 57), wherein the β-TCP particles can individually demonstrate any of the pore diameters, pore structures, and porosities provided for the scaffolding materials (see Col. 13, ll. 18 – 21), wherein the materials possess macroporosity that increases the osteoconductivity of the implant material by enhancing the access and, consequently, the remodeling activity of the osteoclasts and osteoblasts at the implant site (see Col. 14, ll. 39 – 46), and wherein the binder is present at loadings of from about 5% wgt to about 50% wgt, or at about 10 – about 40% wgt, or at about 15 – about 35% wgt, or at about 20% wgt (see Col. 14, ll. 47 – 63).  
Application of the Cited Art to the Claims 
	It would have been prima facie obvious before the filing date of the claimed invention to prepare compositions comprising platelet-derived growth factor (PDGF) at a concentration in the range of about 0.1 mg/mL to about 1.0 mg/mL, or at a concentration of less than about 1.0 mg/mL, or less than about 0.3 mg/mL, or at about 0.1 mg/mL, 0.3 mg/ml, or 1.0 mg/mL, in a pharmaceutically acceptable liquid carrier and a pharmaceutically-acceptable solid carrier, wherein the PDGF is combined with the carrier in an amount in the range of about 0.1 to 1.0 mg/mL, wherein the PDGF is (rh)PDGF-BB and the solid carrier comprises β-tricalcium phosphate (β-TCP), wherein the compositions comprise a binder, wherein the binder is collagen, wherein the carrier is capable of absorbing an amount of the PDGF solution that is equal to at least about 25% of its own weight, or  equal to at least about 50%, 75%, 100%, 200%, 250%, or 300% or its own weight, wherein the biocompatible binder may be added to the implant material in varying amounts, wherein the compositions comprise a buffer to provide a pH in the range of 5.0 to 8.0 (see ¶[0018]), wherein the buffer is sodium acetate (see ¶[0143]), wherein the carrier material is bioresorbable, and is present in the form of particles with sizes in the range of about 100 µm to about 5000 µm, and has a porosity in the range of greater than 40% to greater than 90%, and wherein the compositions can be prepared for use in kits comprising (rh)PDGF-BB and the matrix material provided in separate containers, as taught by Lynch ‘602, and wherein the collagen binder is present in an amount from about 5 to about 50% wgt of the compositions, or at about 10 – about 40% wgt, or at about 15 – about 35% wgt, or at about 20% wgt, wherein the TCP has interconnected pores, and displays macroporosity, as taught by Hart ‘967.  One of ordinary skill in the art would be motivated to do so, with a reasonable expectation of success in so doing, by the express teachings of Lynch ‘602 to the effect that the biocompatible binder/collagen may be added to the implant material in varying amounts (see ¶[0017]), and  by the teachings of Hart ‘967 to the effect that macroporosity and interconnected pores “can increase the osteoconductivity of the implant material by enhancing the access and, consequently, the remodeling activity of the osteoclasts and osteoblasts at the implant site” (see Col. 14, ll. 43 – 46).
With respect to claims 1 – 3, which claims recite limitations directed to volume/mass ratios between the PDGF solution and the biocompatible matrix (calcium phosphate/β-TCP and binder/collagen), the Examiner notes that, in an exemplified embodiment (see ¶¶[[0138] – [0140], the amounts of PDGF solution and matrix materials are expressed in units of volume (mL) for the PDGF solution and cm3 for the β-TCP materials, rather than in mass units (g).  However, the reference specifically discloses that the pharmaceutically acceptable carrier [calcium phosphate/collagen] is capable of absorbing an amount of the PDGF solution that is equal to at least about 25% of its own weight, or an amount that is equal to at least about 50%, 75%, 100%, 200%, 250%, or 300% or its own weight (see ¶[0008]).  The Examiner notes that this data also can be alternately expressed in terms of a ratio between the PDGF solution and the solid carrier.  Those ratios would then be expressed as 1:4, 1:2, 3:4, 1:1, 2:1, 2.5:1, and 3:1, respectively, thus reading directly on the ratios that are recited in claims 1 – 3, rendering them obvious.
With respect to claim 40, which claim recites limitations directed to the components of the composition, as well as instructions for preparation of the composition, the Examiner notes that, where the only difference between a prior art product and a claimed product is printed matter that is not functionally related to the product, the content of the printed matter will not distinguish the claimed product from the prior art. In re Ngai, 367 F.3d 1336, 1339, 70 USPQ2d 1862, 1864 (Fed. Cir. 2004).
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by claims 1 – 6, 8 - 13, 16 – 30, and 40 would have been obvious within the meaning of 35 USC § 103. 
Claims 14 and 15 are rejected pursuant to 35 U.S.C. § 103 as obvious over Lynch ‘602, in view of Hart ‘967, as applied in the above rejection of claims 1 – 6, 8 - 13, 16 – 30, and 40, and further in view of US 2008/0027470 A1 to Hart, C., et al., claiming priority to 30 June 2006 (“Hart ‘470”).
The Invention As Claimed 
	The invention with respect to claim 1 is described above.  In addition, Applicants claim a composition comprising PDGF-BB and TCP, wherein the PDGF-BB is (rh)PDGF-BB that is at least 65% intact.
The Teachings of the Cited Art 
	The teachings of Lynch ‘602 and Hart ‘967 are relied upon as set forth in the above rejection of claims 1 – 6, 8 - 13, 16 – 30, and 40.  The references do not expressly disclose compositions comprising PDGF-BB that is at least 65% intact.  The teachings of Hart ‘470 remedy these deficiencies.
	Hart ‘470 discloses a composition comprising PDGF disposed in a biocompatible matrix (see Abstract), wherein the PDGF comprises (rh)PDGF-BB that is at least 65% intact (see ¶[0012]), wherein the biocompatible matrix comprises β-TCP (see ¶[0013]), wherein the matrix also comprises a collagen binder (see ¶[0015]), wherein the compositions are prepared from a solution comprising PDGF at concentrations in the range of about 0.1 to about 1.0 mg/mL (see ¶[0036]).
 Application of the Cited Art to the Claims 
	It would have been prima facie obvious before the filing date of the claimed invention to prepare compositions according to the teachings of Lynch ‘602 and Hart 967, wherein the PDGF comprises the intact sequence of (rh)PDGF-BB, as taught by Hart ‘470.  One of ordinary skill in the art would be motivated to do so, with a reasonable expectation of success in so doing, by the need to optimize the functionality of the growth factor protein.
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by claims 14 and 15 would have been obvious within the meaning of 35 USC § 103.
Response to Applicants’ Arguments 
	The Examiner has considered Applicants’ Remarks filed 20 July 2022, but does not find them persuasive.  Applicants argue that “Hart '967 [a secondary reference] fails to remedy the deficiencies of Lynch, described above, particularly with respect to the recited rations of the matrix and PDGF solution.”  The Examiner respectfully disagrees.  Applicants further assert that “the ratio of the calcium phosphate/collagen matrix (mL:g) and PDGF solution advantageously provides a composition that can be easily provided within a spine fusion cage for spine fusion procedures.”  However, Applicants provide no explication of why the teachings of Lynch ‘602 fail to read on the quantitative limitations in question.  In this regard, the Examiner notes that, in an exemplified embodiment (see ¶¶[0138] – [0140]), implant material is prepared from a kit comprising 1 mL of a 1.0 mg/mL solution of (rh)PDGF-BB and 0.5 cm3 of β-TCP.  Given that commercially available forms of TCP, as evidenced by PRAYON® TCP, can have bulk densities as low as from 0.55 – 0.75 g/cm3, the embodiment disclosed in Lynch ‘602 would read on the ratios as claimed. 
NO CLAIM IS ALLOWED.  
Applicants’ amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § §706.07(a).  Applicants are reminded of the extension of time policy as set forth in 37 CFR § 1.136(a). 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

A shortened statutory period for reply to this Final Action is set to expire THREE MONTHS from the mailing date of this Action. In the event a first reply is filed within TWO MONTHS of the mailing date of this Final Action and the Advisory Action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the Advisory Action is mailed, and any extension fee pursuant to 37 § CFR 1.136(a)  will be calculated from the mailing date of the Advisory Action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this Final Action.
CONCLUSION
	Any inquiry concerning this communication or any other communications from the Examiner should be directed to Daniel F. Coughlin whose telephone number is (571)270-3748.  The Examiner can normally be reached on M - F 8:30 a.m. - 5:00 p.m.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, David Blanchard, can be reached on (571)272-0827.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see <http://pair-direct.uspto.gov>.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/DANIEL F COUGHLIN/
Examiner, Art Unit 1619

	/DAVID J BLANCHARD/             Supervisory Patent Examiner, Art Unit 1619